UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3757 DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. - Dreyfus California AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 8/31/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Bond Fund August 31, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.9% Rate (%) Date Amount ($) Value ($) California89.8% ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.38 3/1/21 4,000,000 4,151,240 ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 6.00 8/1/30 5,000,000 5,427,700 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 17,580,000 19,925,875 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/34 10,000,000 10,388,600 Brentwood Infrastructure Financing Authority, Water Revenue 5.75 7/1/38 4,250,000 4,534,792 California, Economic Recovery Bonds 5.00 7/1/20 10,000,000 11,741,000 California, GO (Various Purpose) 5.50 4/1/19 4,455,000 5,401,376 California, GO (Various Purpose) 5.25 2/1/23 13,000,000 15,152,280 California, GO (Various Purpose) 5.00 11/1/23 5,000,000 5,573,200 California, GO (Various Purpose) 5.25 3/1/30 15,000,000 15,760,350 California, GO (Various Purpose) 5.75 4/1/31 4,500,000 4,892,445 California, GO (Various Purpose) 6.00 3/1/33 3,000,000 3,390,690 California, GO (Various Purpose) 6.50 4/1/33 30,000,000 34,661,400 California, GO (Various Purpose) 5.50 11/1/35 10,000,000 10,532,400 California, GO (Various Purpose) 5.50 3/1/40 17,500,000 18,229,050 California, GO (Various Purpose) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/1/18 5,055,000 6,003,823 California Department of Veteran Affairs, Home Purchase Revenue 5.20 12/1/28 7,530,000 7,560,948 California Department of Water Resources, Power Supply Revenue 5.00 5/1/21 7,500,000 8,581,125 California Department of Water Resources, Power Supply Revenue 5.00 5/1/21 10,000,000 11,827,400 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 7,500,000 8,296,575 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 11,600,000 12,714,064 California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 5.50 12/1/11 225,000 a 228,024 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 7/1/23 135,000 173,578 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 7/1/23 210,000 175,524 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 5,000,000 5,367,700 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/17 870,000 899,180 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/18 1,000,000 1,028,010 California Health Facilities Financing Authority, Revenue (Catholic Healthcare West) 5.63 7/1/32 5,875,000 5,990,972 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/36 12,525,000 12,549,173 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 6,000,000 6,586,080 California Health Facilities Financing Authority, Revenue (Sutter Health) 6.25 8/15/35 7,465,000 7,471,719 California Housing Finance Agency, Home Mortgage Revenue 5.50 8/1/38 16,195,000 15,180,869 California Infrastructure and Economic Development Bank, Revenue (Performing Arts Center of Los Angeles County) 5.00 12/1/27 1,000,000 1,029,650 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 6,750,000 6,354,990 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; National Public Finance Guarantee Corp.) 5.90 6/1/14 10,000,000 11,252,700 California Pollution Control Financing Authority, Revenue (San Jose Water Company Project) 5.10 6/1/40 5,500,000 5,434,110 California Pollution Control Financing Authority, Water Facilities Revenue (American Water Capital Corporation Project) 5.25 8/1/40 7,500,000 b 7,261,350 California State Public Works Board, LR (Department of Corrections, Calipatria State Prison, Imperial County) (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/17 13,000,000 14,488,240 California State Public Works Board, LR (Department of Health Services-Richmond Laboratory, Phase III Office Building) (Insured; XLCA) 5.00 11/1/19 1,680,000 1,790,594 California State Public Works Board, LR (Various University of California Projects) 5.50 6/1/14 3,810,000 4,052,697 California State Public Works Board, LR (The Regents of the University of California) (Various University of California Projects) (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/23 4,400,000 5,141,884 California State University Fresno Association Inc., Auxiliary Organization Event Center Revenue (Prerefunded) 6.00 7/1/12 5,250,000 a 5,535,915 California State University Trustees, Systemwide Revenue 5.00 11/1/27 2,510,000 2,633,743 California State University Trustees, Systemwide Revenue 5.00 11/1/28 5,000,000 5,216,900 California State University Trustees, Systemwide Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/26 7,385,000 7,739,111 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 20,000,000 17,969,400 California Statewide Communities Development Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/35 7,380,000 7,027,310 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 10,081,100 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/24 5,000,000 5,238,700 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.25 11/1/30 3,750,000 3,820,762 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/40 11,940,000 11,359,238 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/24 7,205,000 6,652,665 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.25 12/1/27 9,000,000 8,665,920 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.50 11/1/32 13,500,000 13,566,960 California Statewide Communities Development Authority, Revenue (Saint Ignatius College Preparatory) (Insured; AMBAC) 5.00 6/1/32 5,635,000 5,659,738 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.00 8/15/22 2,000,000 2,205,120 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/28 7,000,000 7,050,260 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/20 2,280,000 2,455,560 California Statewide Communities Development Authority, School Facility Revenue (Aspire Public Schools) 6.00 7/1/40 10,000,000 9,551,400 California Statewide Communties Development Authority, School Facility Revenue (Aspire Public Schools) 6.38 7/1/45 3,000,000 2,970,900 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 4,500,000 4,361,985 Capistrano Unified School District (Ladera) Community Facilities District Number 98-2, Special Tax Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/19 3,545,000 3,664,254 Capistrano Unified School District, School Facilities Improvement District Number 1 (Insured; National Public Finance Guarantee Corp.) 6.00 8/1/24 2,075,000 2,082,408 Carson Redevelopment Agency, Tax Allocation Revenue (Redevelopment Project Area Number 1) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/13 1,000,000 1,055,870 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 c 1,727,370 Chino Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/30 10,000,000 10,410,000 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 0/5.00 8/1/29 15,565,000 d 14,397,936 Compton Public Finance Authority, LR (Various Capital Projects) (Insured; AMBAC) 5.25 9/1/27 13,355,000 11,770,162 Delano, COP (Delano Regional Medical Center) 5.25 1/1/18 10,150,000 10,156,801 Foothill-De Anza Community College District, GO (Insured; AMBAC) 5.00 8/1/22 10,350,000 11,469,042 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 5.75 1/15/40 1,745,000 1,559,803 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 1/15/12 4,550,000 4,551,593 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.13 1/15/19 2,000,000 1,947,240 Fullerton Community Facilities District Number 1, Special Tax Revenue (Amerige Heights) 6.20 9/1/32 2,500,000 2,535,975 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Assured Guaranty Municipal Corp.) 4.55 6/1/22 1,725,000 1,670,680 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 24,160,000 18,816,774 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 10,000,000 7,000,600 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 13,770,000 a 15,277,264 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/21 4,375,000 c 2,783,594 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/22 4,605,000 c 2,737,626 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/23 4,850,000 c 2,661,098 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 3,265,000 c 1,359,644 Kaweah Delta Health Care District, Revenue (Prerefunded) 6.00 8/1/12 9,000,000 a 9,647,190 Lincoln Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) (Prerefunded) 5.65 9/1/13 1,125,000 a 1,257,300 Los Angeles, Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 4.75 6/1/35 6,800,000 6,868,136 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/29 3,915,000 4,174,995 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/29 16,090,000 17,317,506 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/35 25,000,000 25,754,250 Los Angeles Harbor Department, Revenue 5.25 8/1/25 26,055,000 29,236,837 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/15 3,000,000 3,530,220 Metropolitan Water District of Southern California, Water Revenue 5.00 1/1/39 5,000,000 5,277,400 Midpeninsula Regional Open Space District Financing Authority, Revenue (Insured; AMBAC) 0.00 9/1/15 2,825,000 c 2,723,159 Murrieta Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/21 4,950,000 c 2,982,771 Natomas Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.95 9/1/21 2,500,000 2,755,675 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.00 1/1/16 670,000 a 831,189 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.50 7/1/21 375,000 a 512,876 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; National Public Finance Guarantee Corp.) 6.30 7/1/18 26,400,000 30,495,696 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.63 8/15/34 4,000,000 3,959,200 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 2,981,430 Poway Unified School District, School Facilities Improvement District Number 2007-1, GO 0.00 8/1/35 12,850,000 2,861,310 Rancho Mirage Joint Powers Financing Authority, Revenue (Eisenhower Medical Center) (Prerefunded) 5.63 7/1/14 10,430,000 a 11,949,442 Riverside County Public Financing Authority, Tax Allocation Revenue (Redevelopment Projects) (Insured; XLCA) 5.25 10/1/18 1,275,000 1,290,122 Sacramento County, Airport System Senior Revenue 5.00 7/1/24 5,090,000 5,462,232 Sacramento County, Airport System Senior Revenue 5.13 7/1/25 5,890,000 6,208,590 Sacramento County, Airport System Senior Revenue 5.00 7/1/40 5,000,000 4,988,300 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) 5.00 12/1/26 7,000,000 7,779,520 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/25 8,500,000 9,142,345 Sacramento Municipal Utility District, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/13 5,360,000 5,580,993 San Bernardino County, COP (Capital Facilities Project) 6.88 8/1/24 5,000,000 6,831,750 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/24 2,265,000 2,116,846 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/34 9,880,000 8,394,443 San Diego County Regional Airport Authority, Subordinate Airport Revenue 7/1/34 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5/15/34 San Diego Public Facilities Financing Authority, Water Revenue 8/1/28 San Diego Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 7/1/16 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue 5/1/23 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 32F) (Insured; National Public Finance Guarantee Corp.) 5/1/21 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 34D) 5/1/26 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue (Insured; Assured Guaranty Municipal Corp.) 11/1/24 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 8/1/18 c San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 8/1/21 c Sequoia Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 7/1/24 Simi Valley School Financing Authority, GO Revenue (Simi Valley Unified School District, GO Bond) (Insured; Assured Guaranty Municipal Corp.) 8/1/27 Southern California Public Power Authority, Revenue (Canyon Power Project) 7/1/27 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 7/1/27 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 7/1/28 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 7/1/29 Southern California Public Power Authority, Revenue (Milford Wind Corridor Phase I Project) 7/1/29 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 7/1/27 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds (Sacramento County Tobacco Securitization Corporation) 6/1/38 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 6/1/25 Torrance, Revenue (Torrance Memorial Medical Center) 9/1/40 Torrance Redevelopment Agency, Tax Allocation Revenue 9/1/28 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 1/1/29 Turlock Irrigation District, Revenue 1/1/25 Turlock Irrigation District, Revenue 1/1/26 University of California Regents, General Revenue 5/15/21 University of California Regents, General Revenue 5/15/28 University of California Regents, General Revenue 5/15/31 University of California Regents, Medical Center Pooled Revenue 5/15/19 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 9/1/17 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 9/1/22 West Kern Community College District, GO (Insured; XLCA) 11/1/20 c Whittier, Health Facility Revenue (Presbyterian Intercommunity Hospital) (Prerefunded) 6/1/12 a U.S. Related8.1% Government of Guam, GO 11/15/29 Government of Guam, LOR (Section 30) 12/1/29 Guam, Hotel Occupancy Tax Revenue 11/1/26 Guam Waterworks Authority, Water and Wastewater System Revenue 7/1/40 Puerto Rico Commonwealth, Public Improvement GO 7/1/22 Puerto Rico Electric Power Authority, Power Revenue 7/1/22 Puerto Rico Electric Power Authority, Power Revenue 7/1/28 Puerto Rico Electric Power Authority, Power Revenue 7/1/28 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/30 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 7/1/16 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/13 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, HR (Hospital Auxilio Mutuo Obligated Group Project) 7/1/33 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 7/1/28 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/39 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/39 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/42 University of Puerto Rico, University System Revenue 5.00 6/1/23 10,000,000 10,063,500 Virgin Islands Public Finance Authority, Revenue 7.30 10/1/18 2,840,000 3,482,976 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 5,000,000 5,011,300 Total Long-Term Municipal Investments (cost $1,104,850,152) Short-Term Municipal Coupon Maturity Principal Investments.8% Rate (%) Date Amount ($) Value ($) California; California, Economic Recovery Bonds (LOC; JPMorgan Chase Bank) 0.10 9/1/11 1,700,000 e 1,700,000 California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.08 9/1/11 200,000 e 200,000 California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 0.10 9/1/11 300,000 e 300,000 Irvine Assessment District Number 03-19, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.14 9/1/11 3,200,000 e 3,200,000 Irvine Ranch Water District, GO Notes (Improvement District Numbers 105, 140, 240 and 250) (LOC; Bank of America) 0.13 9/1/11 600,000 e 600,000 Irvine Ranch Water District, GO Notes (Improvement District Numbers 105, 112, 113, 121, 130, 140, 161, 182, 184, 186, 188, 212, 213, 221, 230, 240, 250, 261, 282, 284, 286 and 0 288) (LOC; Bank of America) 0.10 9/1/11 3,200,000 e 3,200,000 Irvine Ranch Water District, GO Notes (Improvement District Numbers 140, 186, 188 and 240) (LOC; Bank of America) 0.13 9/1/11 500,000 e 500,000 Total Short-Term Municipal Investments (cost $9,700,000) Total Investments (cost $1,114,550,152) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, this security was valued at $7,261,350 or 0.6% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Variable rate demand note - rate shown is the interest rate in effect at August 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At August 31, 2011, the aggregate cost of investment securities for income tax purposes was $1,114,550,152. Net unrealized appreciation on investments was $35,793,047 of which $53,942,587 related to appreciated investment securities and $18,149,540 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2011 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. - Dreyfus California AMT-Free Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 By: /s/ James Windels James Windels Treasurer Date: October 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
